11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Trishe Resources, Inc.; Trishe           * From the 385th District Court
Wind Minnesota, LLC; and Trishe            of Midland County,
Wind Colorado, LLC,                        Trial Court No. CV 50941.

Vs. No. 11-18-00086-CV                   * September 6, 2019

Hilliard Energy, Ltd.,                    * Memorandum Opinion by Wright, S.C.J.
                                            (Panel consists of: Bailey, C.J.;
                                            Wright, S.C.J., sitting by assignment;
                                            and Dauphinot, S.J., sitting by
                                            assignment)
                                            (Willson, J., and Stretcher, J., not
                                            participating)

    This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court insofar as it provides for the award of
$33,454.98 in attorney’s fees and for the accrual of 1.5% interest on the Ohio success
fee and the Minnesota success fee, and we remand those matters to the trial court for
further proceedings. In all other respects, we affirm the judgment of the trial court.
The costs incurred by reason of this appeal are taxed against Trishe Resources, Inc.;
Trishe Wind Minnesota, LLC; and Trishe Wind Colorado, LLC.